Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al (US 9.209,744 B1)(“Struble”) in view of Morrison et al (US 2005/0218486 A1)(“Morrison”).
Struble discloses a system including 
A substrate with a first routing for first and second die (col. 1, lines 26-36) 
An interconnect including a second routing
A first die connected to the first routing, as Struble discloses multiple conductor layers embedded in alternating dielectric layers (col. 3, lines 17-24)
A second die connected to the first routing and connected to the first die through the second routing, as Struble discloses the second die is connected to the first through the interconnections (col. 1, lines 26-36)
The interconnect includes first, second and third metal layers, the first closer to first and second dies then the second and third metal layers, the first metal layer including a ground plane, as Struble discloses the outermost layers are the ground planes (col. 3, lines 17-24) which satisfies the layers closer to the dies, and Struble also discloses within a footprint of  a bump field of the interconnect and signal traces outside the footprint of the bump field and the first metal layer including two signal trances for each ground trace in the first meal layer, as Struble discloses more signal traces than ground traces, which satisfies including two signal traces for each ground trace, as the comprising language of the claim does not exclude more than two signal traces for each ground trace, and Struble also discloses a ground plane within the footprint of the bump field , as Struble discloses the outermost metal layers are  ground planes(Fig. 2 and col. 3, lines 17-24) and Struble discloses the topmost layer of metal in Fig. 2 also is outside the bump field.  Struble also discloses the die are connected to each other through transmissions lines (col. 2, lines4-16).
Struble is silent with respect to the connection being through the second routing.
Morrison, in the same field of endeavor of conductive traces interconnecting dies on a multilayer substrate (Abstract and para. 0034-0035) discloses conductive traces connect the first and second dies (para. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the connection of the die with conductive traces as disclosed by Morrison with the system disclosed by Struble wirebonding is a technique well known in the art.
Re claim 3:  Struble   discloses traces within the bump field, for example the top conductor layer of the layers 124 shown in Fig. 2.  Struble also discloses ground plane in the footprint of the bump field and traces outside the footprint of the bump field, as shown in Fig. 2 of Struble, the top conductive layer 124 discloses a trace outside the bump field, and and ground plane in the bump field, as Struble disclose the outermost metal layers are ground planes, and Fig. 2 shows ground plane layers in the bump field.
Re claim 4:  The combination of Struble and Morrison discloses the first metal layer is devoid of traces in the bump field, as Morrison discloses slots 124 in the ground plane layers in the bump field (para. 0023 ) in order to provide isolation (para. 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slots disclosed by Morrison with the system disclosed by Struble in order to obtain the benefit to the signals disclosed by Morrison (Morrison, para. 0027).
Re claim 5:  Struble discloses ground plane in the footprint of the bump field and traces outside the footprint of the bump field, as shown in Fig. 2 of Struble, the top conductive layer 124 discloses a trace outside the bump field, and and ground plane in the bump field, as Struble disclose the outermost metal layers are ground planes, and Fig. 2 shows ground plane layers in the bump field.
Re claims 6-7:  The combination of Struble an Morrison discloses alternating ground and signal traces, as Morrison discloses the conductive layers of the multilayer substrate may be connected to reference voltage sources, for example ground reference sources (para. 0028)  which is a disclosure that the number of ground traces and the number of signal traces may be one to one.
Re claim 8:  The combination of Struble and Morrison discloses offset of the metal layers outside the footprint of the bump field, as Morrison discloses in Fig. 2 isolation slots 124 offset the ground plane relative to the bumps connected to 132.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement made by Morrison with the system disclosed by Struble in order to obtain the benefit of current isolation disclosed by Morrison (para. 0031-0032).
Re claim 9:  The combination of Struble an Morrison discloses alternating ground and signal traces, as Morrison discloses the conductive layers of the multilayer substrate may be connected to reference voltage sources, for example ground reference sources (para. 0028)  which is a disclosure that the number of ground traces and the number of signal traces may be one to one.
Re claim 10:  Struble discloses a system including 
A substrate with a first routing for first and second die (col. 1, lines 26-36) 
An interconnect including a second routing
A first die connected to the first routing, as Struble discloses multiple conductor layers embedded in alternating dielectric layers (col. 3, lines 17-24)
A second die connected to the first routing and connected to the first die through the second routing, as Struble discloses the second die is connected to the first through the interconnections (col. 1, lines 26-36)
The interconnect includes first, second and third metal layers, the first closer to first and second dies then the second and third metal layers, the first metal layer including a ground plane, as Struble discloses the outermost layers are the ground planes (col. 3, lines 17-24) which satisfies the layers closer to the dies, and Struble also discloses within a footprint of  a bump field of the interconnect and signal traces outside the footprint of the bump field and the first metal layer including two signal trances for each ground trace in the first meal layer, as Struble discloses more signal traces than ground traces, which satisfies including two signal traces for each ground trace, as the comprising language of the claim does not exclude more than two signal traces for each ground trace, and Struble also discloses a ground plane within the footprint of the bump field , as Struble discloses the outermost metal layers are  ground planes(Fig. 2 and col. 3, lines 17-24) and Struble discloses the topmost layer of metal in Fig. 2 also is outside the bump field.  Struble also discloses the die are connected to each other through transmissions lines (col. 2, lines4-16).
Re claim 11:  The combination of Struble and Morrison discloses offset of the metal layers outside the footprint of the bump field, as Morrison discloses in Fig. 2 isolation slots 124 offset the ground plane relative to the bumps connected to 132.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement made by Morrison with the system disclosed by Struble in order to obtain the benefit of current isolation disclosed by Morrison (para. 0031-0032).
Re claim 12:  The interconnect includes first, second and third metal layers, the first closer to first and second dies then the second and third metal layers, the first metal layer including a ground plane, as Struble discloses the outermost layers are the ground planes (col. 3, lines 17-24) which satisfies the layers closer to the dies, and Struble also discloses within a footprint of  a bump field of the interconnect and signal traces outside the footprint of the bump field and the first metal layer including two signal trances for each ground trace in the first meal layer, as Struble discloses more signal traces than ground traces, which satisfies including two signal traces for each ground trace, as the comprising language of the claim does not exclude more than two signal traces for each ground trace, and Struble also discloses a ground plane within the footprint of the bump field , as Struble discloses the outermost metal layers are  ground planes(Fig. 2 and col. 3, lines 17-24) and Struble discloses the topmost layer of metal in Fig. 2 also is outside the bump field.  Struble also discloses the die are connected to each other through transmissions lines (col. 2, lines4-16).

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al (US 9.209,744 B1)(“Struble”) in view of Morrison et al (US 2005/0218486 A1)(“Morrison”).
Struble discloses an interconnect  including 
A substrate with a first routing for first and second die (col. 1, lines 26-36) 
An interconnect including a second routing
A first die connected to the first routing, as Struble discloses multiple conductor layers embedded in alternating dielectric layers (col. 3, lines 17-24)
A second die connected to the first routing and connected to the first die through the second routing, as Struble discloses the second die is connected to the first through the interconnections (col. 1, lines 26-36)
The interconnect includes first, second and third metal layers, the first closer to first and second dies then the second and third metal layers, the first metal layer including a ground plane, as Struble discloses the outermost layers are the ground planes (col. 3, lines 17-24) which satisfies the layers closer to the dies, and Struble also discloses within a footprint of  a bump field of the interconnect and signal traces outside the footprint of the bump field and the first metal layer including two signal trances for each ground trace in the first meal layer, as Struble discloses more signal traces than ground traces, which satisfies including two signal traces for each ground trace, as the comprising language of the claim does not exclude more than two signal traces for each ground trace, and Struble also discloses a ground plane within the footprint of the bump field , as Struble discloses the outermost metal layers are  ground planes(Fig. 2 and col. 3, lines 17-24) and Struble discloses the topmost layer of metal in Fig. 2 also is outside the bump field.  Struble also discloses the die are connected to each other through transmissions lines (col. 2, lines4-16).
Struble is silent with respect to the connection being through the second routing.
Morrison, in the same field of endeavor of conductive traces interconnecting dies on a multilayer substrate (Abstract and para. 0034-0035) discloses conductive traces connect the first and second dies (para. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the connection of the die with conductive traces as disclosed by Morrison with the system disclosed by Struble wirebonding is a technique well known in the art.
Re claim 14:  The combination of Struble   discloses traces within the bump field, for example the top conductor layer of the layers 124 shown in Fig. 2.  Struble also  discloses ground plane in the footprint of the bump field and traces outside the footprint of the bump field, as shown in Fig. 2 of Struble, the top conductive layer 124 discloses a trace outside the bump field, and and ground plane in the bump field, as Struble disclose the outermost metal layers are ground planes, and Fig. 2 shows ground plane layers in the bump field.
Re claim 15:  The combination of Struble and Morrison discloses the first metal layer is devoid of traces in the bump field, as Morrison discloses slots 124 in the ground plane layers in the bump field (para. 0023 ) in order to provide isolation (para. 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slots disclosed by Morrison with the system disclosed by Struble in order to obtain the benefit to the signals disclosed by Morrison (Morrison, para. 0027).
Re claim 16:  Struble discloses ground plane in the footprint of the bump field and traces outside the footprint of the bump field, as shown in Fig. 2 of Struble, the top conductive layer 124 discloses a trace outside the bump field, and and ground plane in the bump field, as Struble disclose the outermost metal layers are ground planes, and Fig. 2 shows ground plane layers in the bump field.
Re claims 17:  The combination of Struble an Morrison discloses alternating ground and signal traces, as Morrison discloses the conductive layers of the multilayer substrate may be connected to reference voltage sources, for example ground reference sources (para. 0028)  which is a disclosure that the number of ground traces and the number of signal traces may be one to one.

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Struble et al (US 9.209,744 B1)(“Struble”) in view of Morrison et al (US 2005/0218486 A1)(“Morrison”).
Struble discloses an interconnect  including 
A substrate with a first routing for first and second die (col. 1, lines 26-36) 
An interconnect including a second routing
A first die connected to the first routing, as Struble discloses multiple conductor layers embedded in alternating dielectric layers (col. 3, lines 17-24)
A second die connected to the first routing and connected to the first die through the second routing, as Struble discloses the second die is connected to the first through the interconnections (col. 1, lines 26-36)
The interconnect includes first, second and third metal layers, the first closer to first and second dies then the second and third metal layers, the first metal layer including a ground plane, as Struble discloses the outermost layers are the ground planes (col. 3, lines 17-24) which satisfies the layers closer to the dies, and Struble also discloses within a footprint of  a bump field of the interconnect and signal traces outside the footprint of the bump field and the first metal layer including two signal trances for each ground trace in the first meal layer, as Struble discloses more signal traces than ground traces, which satisfies including two signal traces for each ground trace, as the comprising language of the claim does not exclude more than two signal traces for each ground trace, and Struble also discloses a ground plane within the footprint of the bump field , as Struble discloses the outermost metal layers are  ground planes(Fig. 2 and col. 3, lines 17-24) and Struble discloses the topmost layer of metal in Fig. 2 also is outside the bump field.  Struble also discloses the die are connected to each other through transmissions lines (col. 2, lines4-16).
Struble is silent with respect to the connection being through the second routing.
Morrison, in the same field of endeavor of conductive traces interconnecting dies on a multilayer substrate (Abstract and para. 0034-0035) discloses conductive traces connect the first and second dies (para. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the connection of the die with conductive traces as disclosed by Morrison with the system disclosed by Struble wirebonding is a technique well known in the art.
Re claim 19:  The combination of Struble and Morrison discloses the first metal layer is devoid of traces in the bump field, as Morrison discloses slots 124 in the ground plane layers in the bump field (para. 0023 ) in order to provide isolation (para. 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slots disclosed by Morrison with the system disclosed by Struble in order to obtain the benefit to the signals disclosed by Morrison (Morrison, para. 0027).
Re claim 20:  Struble   discloses traces within the bump field, for example the top conductor layer of the layers 124 shown in Fig. 2.  Struble also discloses ground plane in the footprint of the bump field and traces outside the footprint of the bump field, as shown in Fig. 2 of Struble, the top conductive layer 124 discloses a trace outside the bump field, and and ground plane in the bump field, as Struble disclose the outermost metal layers are ground planes, and Fig. 2 shows ground plane layers in the bump field.

Re claim 21:  The combination of Struble and Morrison discloses the first metal layer is devoid of traces in the bump field, as Morrison discloses slots 124 in the ground plane layers in the bump field (para. 0023 ) in order to provide isolation (para. 0027).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the slots disclosed by Morrison with the system disclosed by Struble in order to obtain the benefit to the signals disclosed by Morrison (Morrison, para. 0027).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Struble et al (US 9.209,744 B1)(“Struble”) in view of Morrison et al (US 2005/0218486 A1)(“Morrison”) as applied to claim 18 above, and further in view of Budell et al (US 6,793,500 B1)(“Budell”).
Struble in view of Morrison disclose the limitations of claim 18 as stated above.  Struble in view of Morrison is silent with respect to the bump field bumps connected to the ground plane non-uniformly distributed such that umps proximate a die edge include a lower signal bump to ground bump ratio than those further away.
Budell, in the same field of endeavor of contact pads for ground connections (Abstract), discloses that a ground mesh plane includes reference conductors, such as ground mesh plane (col. 5, lines 28-67), and the contact pad footprint is shown in Fig. 5 to be more dense near the center than far from the center, therefore the density of the bumps near the die edge is greater than far from the die edge, and the ratio of signal bump to ground bump is lower further away from the die edge, as Budell also discloses ground plane , also termed reference plane above and below signal wires, (col. 5, lines 28-67), which is a disclosure of ratio of ground bump to signal bump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895